Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  RICARDO L. RIVERA
  and other similarly situated individuals,

          Plaintiff(s),
  v.

  DECO INTERNATIONAL
  SECURITY CORPORATION, and
  THOMAS SANON-JULES, individually

        Defendants,
  _________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff, RICARDO L. RIVERA, and other similarly situated

  individuals, by and through the undersigned counsel, and hereby sues Defendants DECO

  INTERNATIONAL SECURITY CORPORATION, and THOMAS SANON-JULES, and alleges:

                             JURISDICTION VENUES AND PARTIES

       1. This is an action to recover money damages for retaliation and unpaid overtime wages

          under the laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

          Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

       2. Plaintiff RICARDO L. RIVERA is a covered employee for purposes of the Act. The

          Plaintiff is a resident of Dade County, Florida, within the jurisdiction of this Honorable

          Court. The Plaintiff is a covered employee for purposes of the Act.

       3. Defendant DECO INTERNATIONAL SECURITY CORPORATION (hereinafter DECO

          SECURITY, or Defendant) is a Florida corporation, having a place of business in Miami



                                              Page 1 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 14




        Beach, Dade County, Florida, where the Plaintiff worked. The Defendant was engaged in

        interstate commerce.

     4. The individual Defendant THOMAS SANON-JULES was and is now, the owner/officer

        and manager of Defendant Corporation DECO SECURITY. Defendant THOMAS

        SANON-JULES is the employer of Plaintiff and others similarly situated within the

        meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

     5. All the actions raised in this complaint took place in Dade County Florida, within the

        jurisdiction of this Court.

                                      GENERAL ALLEGATIONS

     6. This cause of action is brought by Plaintiff RICARDO L. RIVERA as a collective action

        to recover from the Defendants overtime compensation, retaliatory damages, liquidated

        damages, and the costs and reasonable attorney’s fees under the provisions of Fair Labor

        Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of

        Plaintiff and all other current and former employees similarly situated to Plaintiff (“the

        asserted class”) and who worked in excess of forty (40) hours during one or more weeks

        on or after November 2017, (the “material time”) without being properly compensated.

     7. Corporate Defendant DECO SECURITY is a Florida corporation that provides security

        services to businesses, residential communities, institutions construction sites, etc.

        Defendant has offices located at 407 Lincoln Road, Suite 12-J, Miami Beach Florida 33139

        where Plaintiff worked.

     8. The Defendants DECO SECURITY and THOMAS SANON-JULES employed Plaintiff

        RICARDO L. RIVERA approximately from October 01, 2017, to September 9, 2018, or




                                           Page 2 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 14




        49 weeks. In this Complaint, the Plaintiff is claiming unpaid overtime wages for 12 weeks

        in which he worked overtime hours on daily basis.

     9. The Plaintiff was employed as a non-exempted full-time, hourly, security guard, and he

        had security duties. The Plaintiff was paid at the rate of $10.00 an hour. The Plaintiff’s

        overtime rate should be $15.00 an hour.

     10. Plaintiff alleges that during his employment with Defendants he worked overtime hours

        that were not paid to him at any rate, not even the minimum wage rate, as required by law.

     11. Approximately from March to May 2018, Plaintiff was sent to work as a security guard to

        the World Erotic Art Museum located at 1205 Washington Avenue, Miami Beach, FL

        33139.

     12. At the museum, Plaintiff worked 5 days per week from 3:00 PM to 1:00 AM, or later (10

        hours daily). Plaintiff completed a minimum of 50 hours weekly. Plaintiff was unable to

        take bonafide lunch breaks.

     13. Plaintiff worked more than 40 hours per week, he was paid regular hours, but he was not

        paid for overtime hours as required by law.

     14. Plaintiff did not clock in and out. However, the Defendants were in complete control of

        the hours worked by the Plaintiff and they knew that he was working 50 or more hours per

        week.

     15. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

        and one-half his regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).




                                           Page 3 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 14




     16. Plaintiff was not in agreement with the lack of payment for overtime hours and he

        complained to THOMAS SANON-JULES’s wife. She denied overtime pay for overtime

        hours.

     17. Nevertheless, after Plaintiff’s complaint, he suffered retaliation and he was sanctioned with

        a suspension of 3 weeks. Then, Plaintiff was transferred to a less convenient position where

        he suffered discrimination. Plaintiff was immediately terminated after complaining.

     18. Plaintiff is not in possession of time and payment records, but he will provide a good faith

        estimate of unpaid overtime hours based on his recollections. At this time, Plaintiff is

        claiming a minimum of 12 weeks in which he worked a minimum of 10 overtime hours

        weekly. After discovery, Plaintiff will adjust his statement of claim accordingly.

     19. Plaintiff RICARDO L. RIVERA seeks to recover overtime wages for every hour over 40

        that he worked, retaliatory damages, liquidated damages, and any other relief as allowable

        by law.

     20. The additional persons who may become Plaintiffs in this action are employees and/or

        former employees of Defendants who are and who were subject to the unlawful payroll

        practices and procedures of Defendants and were not paid overtime wages at the rate of

        time and one half of their regular rate of pay for all overtime hours worked over forty.

                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     21. Plaintiff RICARDO L. RIVERA re-adopts every factual allegation as stated in paragraphs

        1-20 above as if set out in full herein.

     22. This cause of action is brought by Plaintiff RICARDO L. RIVERA as a collective action

        to recover from the Defendants overtime compensation, liquidated damages, costs, and



                                             Page 4 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 14




        reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

        other current and former employees similarly situated to Plaintiff (“the asserted class”) and

        who worked in excess of forty (40) hours during one or more weeks on or after November

        2017, (the “material time”) without being compensated “at a rate not less than one and a

        half times the regular rate at which he is employed.”

     23. The Defendant DECO SECURITY was and is engaged in interstate commerce as defined

        in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant provides

        security services and, through its business activity, affects interstate commerce. Defendant

        had more than two employees recurrently engaged in commerce or the production of goods

        for commerce by regularly and recurrently ordering merchandise produced out of state, by

        using the instrumentalities of interstate commerce to accept and solicit funds from non-

        Florida sources, by using electronic devices to authorize credit card transactions. Upon

        information and belief, the annual gross revenue of the Employer/Defendant was

        proportionally more than $500,000 per annum. Therefore, there is FLSA enterprise

        coverage.

     24. Plaintiffs and those similarly situated were employed by an enterprise engaged in interstate

        commerce. Particularly, the Plaintiff was a security employee, and through his daily

        activities, Plaintiff provided security services to enterprises engaged in interstate

        commerce. Therefore, there is FLSA individual coverage.

     25. The Defendants DECO SECURITY and THOMAS SANON-JULES employed Plaintiff

        RICARDO L. RIVERA approximately from October 01, 2017, to September 9, 2018, or




                                            Page 5 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 14




        49 weeks. In this Complaint, the Plaintiff is claiming unpaid overtime wages for 12 weeks

        in which he worked overtime hours on daily basis.

     26. The Plaintiff was employed as a non-exempted full-time, hourly, security guard, and he

        had duties as a security guard. The Plaintiff was paid at the rate of $10.00 an hour. The

        Plaintiff’s overtime rate should be $15.00 an hour.

     27. During his employment with Defendants, he worked overtime hours that were not paid to

        him at any rate, not even the minimum wage rate, as required by law.

     28. Approximately from March to May 2018, Plaintiff was sent to work as a security guard to

        the World Erotic Art Museum located at 1205 Washington Avenue, Miami Beach, FL

        33139.

     29. At the museum, Plaintiff worked for approximately 12 weeks, 5 days per week from 3:00

        PM to 1:00 AM, or later (10 hours daily). Plaintiff completed a minimum of 50 hours

        weekly. Plaintiff was unable to take bonafide lunch breaks.

     30. Plaintiff worked more than 40 hours per week, he was paid regular hours, but he was not

        paid for overtime hours as required by law.

     31. Plaintiff did not clock in and out. However, the Defendants were in complete control of the

        hours worked by the Plaintiff and they knew that he was working 50 or more hours per

        week.

     32. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

        and one-half his regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     33. The Plaintiff was paid weekly with checks and paystubs that did not show the real number

        of hours worked.



                                            Page 6 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 7 of 14




     34. The records, if any, concerning the number of hours worked by the Plaintiff and those

        similarly situated, and the compensation paid to such employees should be in the

        possession and custody of the Defendants. However, upon information and belief, the

        Defendants did not maintain time accurate records of hours worked by Plaintiff and other

        employees.

     35. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     36. Defendants never posted any notice, as required by the Fair Labor Standards Act, to inform

        employees of their federal rights to overtime and minimum wage payments. Defendants

        violated the Posting requirements of 29 U.S.C. § 516.4.

     37. Before the completion of discovery and the best of Plaintiff’s knowledge, at the time of the

        filing of this complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

        follows:

        * Please note that these amounts are based on preliminary calculations. Thus, these figures
        are subjected to modifications after discovery.

            a. Total amount of alleged unpaid O/T wages:

                One Thousand Eight Hundred Dollars and 00/100 ($1,800.00)

            b. Calculation of such wages:

                Total weeks of employment: 49 weeks
                Total number of relevant weeks: 12 weeks
                Total number of hours worked weekly: 50 weekly minimum average
                Total number of unpaid O/T hours: 10 O/T hours
                Regular rate: $10.00 an hour x 1.5=$15.00
                O/T rate: 15.00 an hour

                $15.00 x 10 O/T hours= $150.00 weekly x 12 weeks= $1,800.00

            c. Nature of wages (e.g. overtime or straight time):

                This amount represents unpaid overtime wages.



                                            Page 7 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 8 of 14




     38. At all times, the Employers/Defendants failed to comply with Title 29 U.S.C. §207 (a) (1).

        In that, Plaintiff and those similarly-situated performed services and worked in excess of

        the maximum hours provided by the Act but no provision was made by Defendants to

        properly pay them at the rate of time and one half for all hours worked over forty hours

        (40) per workweek as provided in said Act.

     39. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages.

     40. At the times mentioned, individual Defendant THOMAS SANON-JULES was the

        owner/president and manager of DECO SECURITY. Defendant THOMAS SANON-

        JULES was the employer of Plaintiff and others similarly situated within the meaning of

        Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual

        Defendant acted directly in the interests of DECO SECURITY concerning its employees,

        including Plaintiff and others similarly situated. Defendant THOMAS SANON-JULES

        had financial and operational control of the corporation, determining terms, and working

        conditions of Plaintiff and other similarly situated employees, and he is jointly and

        severally liable for Plaintiff’s damages.

     41. Defendants DECO SECURITY and THOMAS SANON-JULES willfully and intentionally

        refused to pay Plaintiff overtime wages at the rate of time and one half his regular rate, as




                                            Page 8 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 9 of 14




         required by the law of the United States and remains owing Plaintiff these overtime wages

         since the commencement of Plaintiff’s employment with Defendants as set forth above.

     42. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

         this action and is obligated to pay a reasonable attorneys’ fee.

                                         PRAYER FOR RELIEF

  WHEREFORE, Plaintiff RICARDO L. RIVERA and those similarly situated respectfully requests

  that this Honorable Court:

         A. Enter judgment for Plaintiff RICARDO L. RIVERA and other similarly situated

             individuals and against the Defendants DECO SECURITY and THOMAS SANON-

             JULES based on Defendants willful violations of the Fair Labor Standards Act, 29

             U.S.C. § 201 et seq.; and

         B. Award Plaintiff RICARDO L. RIVERA actual damages in the amount shown to be due

             for unpaid overtime compensation for hours worked in excess of forty weekly, with

             interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                           JURY DEMAND

  Plaintiff RICARDO L. RIVERA demands trial by a jury of all issues triable as of right by a jury.




                                             Page 9 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 10 of 14




                               COUNT II:
        FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
                             RETALIATION

     43. Plaintiff RICARDO L. RIVERA re-adopts every factual allegation as stated in paragraphs

        1-20 of this complaint as if set out in full herein.

     44. The employer DECO SECURITY was engaged in interstate commerce as defined in §§ 3

        (r) and 3(s) of the Act, 29 U.S.C. § 203(r), and 203(s)(1)(A). The Defendant provides

        security services and, through its business activity, affects interstate commerce.       The

        Defendant has more than two employees directly and recurrently engaged in interstate

        commerce. Upon information and belief, the annual gross revenue of the

        Employer/Defendant was always in excess of $500,000 per annum. Therefore, there is

        enterprise coverage.

     45. Plaintiffs and those similarly situated were employed by an enterprise engaged in interstate

        commerce. Particularly, the Plaintiff was a security employee, and through his daily

        activities, Plaintiff provided security services to enterprises engaged in interstate

        commerce. Therefore, there is FLSA individual coverage.

     46. Defendant DECO SECURITY was and is subjected to the provisions of the Fair Labor

        Standards Act (FLSA).

     47. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

        hours in any workweek, the employer must compensate the employee for hours in excess

        of forty at the rate of at least one and one-half times the employee's regular rate…"

     48. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

        or in any other manner discriminate against any employee because such employee has filed




                                            Page 10 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 11 of 14




        any complaint or instituted or caused to be instituted any proceeding under or related to

        this chapter, or has testified or is about to testify in any such proceeding,......”

     49. The Defendants DECO SECURITY and THOMAS SANON-JULES employed Plaintiff

        RICARDO L. RIVERA approximately from October 01, 2017, to September 9, 2018, or

        49 weeks. In this Complaint, the Plaintiff is claiming unpaid overtime wages for 12 weeks

        in which he worked overtime hours on daily basis.

     50. The Plaintiff was employed as a non-exempted full-time, hourly, security guard, and he

        had security duties. The Plaintiff was paid at the rate of $10.00 an hour. The Plaintiff’s

        overtime rate should be $15.00 an hour.

     51. During his employment with Defendants, Plaintiff worked overtime hours that were not

        paid to him at any rate, not even the minimum wage rate, as required by law.

     52. Approximately from March to May 2018, Plaintiff was sent to work as a security guard to

        the World Erotic Art Museum located at 1205 Washington Avenue, Miami Beach, FL

        33139.

     53. At the museum, Plaintiff worked 5 days per week from 3:00 PM to 1:00 AM, or later (10

        hours daily). Plaintiff completed a minimum of 50 hours weekly. Plaintiff was unable to

        take bonafide lunch breaks.

     54. Plaintiff worked more than 40 hours per week, but he was paid only regular hours. The

        overtime hours were not paid to him at any rate.

     55. Plaintiff did not clock in and out. However, the Defendants were in complete control of the

        hours worked by the Plaintiff and they knew that he was working 50 or more hours per

        week.




                                             Page 11 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 12 of 14




     56. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

        and one-half his regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     57. Plaintiff was not in agreement with the lack of payment for overtime hours and he

        complained to THOMAS SANON-JULES’s wife. She denied overtime pay for overtime

        hours.

     58. This complaint constituted protected activity under the Fair Labor Standards Act.

     59. Nevertheless, after Plaintiff complained, he was sanctioned with a suspension of 3 weeks,

        as a retaliation for his complaints about unpaid overtime. Then he was transferred to a less

        convenient position and subsequently terminated after he complained about discrimination.

     60. At all times during his employment with Defendants, Plaintiff performed his duties

        satisfactorily. There was no reason other than a retaliatory action to terminate Plaintiff’s

        employment with Defendants.

     61. There is a proximity between the Plaintiff’s protected activity and the adverse employment

        action. Plaintiff suffered an unfair suspension and then he was terminated.

     62. Defendant DECO SECURITY willfully and intentionally refused to pay Plaintiff overtime

        wages as required by the FLSA, and then retaliated against Plaintiff by suspending him.

     63. The motivating factor which caused Plaintiff’s termination as described above was the

        complaint seeking overtime wages from Defendants. In other words, the Plaintiff would

        not have been suspended, and terminated, but for his complaint about overtime wages.

     64. Defendants’ suspension and termination of the Plaintiff were in direct violation of 29

        U.S.C. 215 (a) (3) and, as a direct result, the Plaintiff has been damaged.




                                           Page 12 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 13 of 14




     65. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

         this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff RICARDO L. RIVERA respectfully requests that this Honorable Court:

        A. Enter judgment against the Defendants DECO SECURITY and THOMAS SANON-

            JULES that Plaintiff RICARDO L. RIVERA recovers compensatory, damages, and an

            equal amount of liquidated damages as provided under the law and in 29 U.S.C. §

            216(b);

        B. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

        C. Order the Defendants to make whole the Plaintiff by providing appropriate back pay

            and other benefits wrongly denied in an amount to be shown at trial and other

            affirmative relief;

        D. Plaintiff RICARDO L. RIVERA further prays for such additional relief as the interests

            of justice may require.

                                          JURY DEMAND

  Plaintiff RICARDO L. RIVERA demands trial by a jury of all issues triable as of right by a jury

  Dated: December 16, 2020,

                                                   Respectfully submitted,


                                                   By: _/s/ Zandro E. Palma____
                                                   ZANDRO E. PALMA, P.A.
                                                   Florida Bar No.: 0024031
                                                   9100 S. Dadeland Blvd.
                                                   Suite 1500
                                                   Miami, FL 33156
                                                   Telephone: (305) 446-1500
                                                   Facsimile: (305) 446-1502
                                                   zep@thepalmalawgroup.com

                                            Page 13 of 14
Case 1:20-cv-25116-RNS Document 1 Entered on FLSD Docket 12/16/2020 Page 14 of 14




                                        Attorney for Plaintiff




                                   Page 14 of 14
